     Case 2:10-cv-00899-JWS Document 1152 Filed 01/18/20 Page 1 of 24




1    Dan Getman (Pro Hac Vice)
     Getman, Sweeney & Dunn, PLLC
2
     260 Fair Street
3    Kingston, NY 12401
     (845) 255-9370
4    dgetman@getmansweeney.com
5
     Susan Martin (AZ#014226)
6    Daniel Bonnett (AZ#014127)
     Jennifer Kroll (AZ#019859)
7
     Martin & Bonnett, PLLC
8    4647 N. 32nd St., Suite 185
     Phoenix, Arizona 85018
9    Telephone: (602) 240-6900
10   smartin@martinbonnett.com
     dbonnett@martinbonnett.com
11   jkroll@martinbonnett.com
12   Edward Tuddenham (Pro Hac Vice)
13   23 Rue du Laos
     75015 Paris, France
14   etudden@prismnet.com
15
     Attorneys for Plaintiffs
16
                                UNITED STATES DISTRICT COURT
17
                                     DISTRICT OF ARIZONA
18
19
     Virginia Van Dusen, et al., individually and   No. CV 10-899-PHX-JWS
20   on behalf of all others similarly situated
     persons,                                       Plaintiffs’ Motion for Certification
21
                                                    of Settlement Class and for Final
22                    Plaintiffs,                   Approval of Collective and
                                                    Class Action Settlement
23          vs.
24
     Swift Transportation Co, Inc., et al.,
25
                      Defendants.
26
27
28
     Case 2:10-cv-00899-JWS Document 1152 Filed 01/18/20 Page 2 of 24




 1                                                TABLE OF CONTENTS
 2
 3   INTRODUCTION ............................................................................................................... 1
 4   CASE HISTORY AND EVENTS SINCE PRELIMINARY APPROVAL ....................... 2
 5   A. Preliminary Approval, Notice, and Claims Process ....................................................... 2
 6   B. Results of Class Notice ................................................................................................. 3
 7   LEGAL STANDARD FOR FINAL APPROVAL ............................................................. 6
 8   ARGUMENT ...................................................................................................................... 6
 9   I. The Notice and Claims Process Satisfied Rule 23(c) and Due Process ........................... 6
10   II. The Class Is Properly Certified ....................................................................................... 7
11   III. The Settlement Is Fair, Reasonable, and Just, and Deserves Final Approval ............... 7
12   IV. The Requested Service Awards Are Fair and Reasonable .......................................... 14
13   V. Plaintiffs’ Requested Fees and Costs Are Fair and Reasonable. .................................. 18
14   VI The Settlement Administration Costs Are Fair and Reasonable................................. 18
15   CONCLUSION ................................................................................................................. 19
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                        i
     Case 2:10-cv-00899-JWS Document 1152 Filed 01/18/20 Page 3 of 24




 1   TABLE OF AUTHORITIES
 2            Cases
 3
     Act Litig.,
 4     295 F.R.D. 438 (C.D. Cal. 2014) .............................................................................. 9, 10
 5   Adoma v. Univ. of Phoenix, Inc.,
 6     913 F.Supp.2d 964 (E.D. Cal. 2012) ..................................................................... 6, 7, 11

 7   Allen v. Bedolla,
       787 F.3d 1218 (9th Cir. 2015) ....................................................................................... 13
 8
     Amchem Prods. v. Windsor,
 9     521 U.S. 591 (1997) ........................................................................................................ 7
10
     Beaver v. Tarsadia Hotels,
11     No. 11cv1842-GPC-KSC, 2017 WL 4310707 (S.D. Cal. Sept. 28, 2017) ................... 18
12   Carlin v. DairyAmerica, Inc.,
13     380 F.Supp.3d 998 (E.D. Cal., 2019) ............................................................................ 17

14   Churchill Village LLC v. Gen Elec.,
       Co., 361 F.3d 566 (9th Cir. 2004) ................................................................................... 8
15
     Class Plaintiffs v. Seattle,
16     955 F.2d 1268 (9th Cir. 1992) ......................................................................................... 6
17
     Cook v. Niedart,
18     142 F.3d 1004 (7th Cir. 1998) ....................................................................................... 15
19   CV-0175-TOR,
      2019 WL 1966112 (E.D. Wash. May 2, 2019) ............................................................... 8
20
21   Gatula v. CRST Internat’l., Inc.,
       No. CV11-1285 VAP (OPx), 2015 WL 12697656 (C.D. Cal. Aug. 26, 2015) ............ 14
22
     Hanlon v. Chrysler Corp.,
23     150 F.3d 1011 (9th Cir. 1998) ......................................................................................... 6
24
     Harris v. Vector Marketing Corp., C08-5198 EMC,
25     2011 WL 1627973 (N.D. Cal. Apr. 29, 2011)............................................................... 14
26   In re Apollo Grp. Inc. Sec. Litig.,
        No. CV 04-2147-PHX-JAT, 2012 WL 1378677 (D. Ariz. Apr. 20, 2012) .................. 11
27
28
                                                                         ii
     Case 2:10-cv-00899-JWS Document 1152 Filed 01/18/20 Page 4 of 24




     In re Bluetooth Headset Prods. Liab. Litig.,
 1
        654 F.3d 935 (9th Cir. 2011) ......................................................................................... 13
 2
     In re High-Tech Employee Antitrust Litig.,
 3      No. 11cv2509-LHK, 2015 WL 5158730 (N.D Cal. Sept. 2, 2015) .............................. 18
 4   In re Online DVD-Rental Antitrust Litig.,
 5      779 F.3d 934 (9th Cir. 2015) ........................................................................................... 9

 6   In re Titanium Dioxide Antitrust Litig.,
        No. 10cv318 RDB, 2013 WL 6577029 (D. Md. Dec. 12, 2013) .................................. 18
 7
     In re Volkswagen "Clean Diesel" Mktg., Sales Practices, & Prod. Liab. Litig.,
 8
        No. MDL 2672 CRB (JSC), 2019 WL 2077847 (N.D. Cal. May 10, 2019) .................. 8
 9
     In re Volkswagen “Clean Diesel” Mktg Sales Prac. & Prod. Liab. Litig.,
10      No. MDL2672 CRB (JSC), 2017 WL 2212780 (N.D. Cal. May 17, 2017) ................. 11
11   In re: Cathode Ray Tube (Crt) Antitrust Litig.,
12      No. C-07-5944-SC, 2016 WL 3763382 (N.D. Cal. Feb. 29, 2016) .............................. 13

13   McNeal v. RCM Techs. (USA) Inc.,
      No. 2:16-CV-05170-ODW-SS, 2017 WL 2974918 (C.D. Cal. July 12, 2017) ...... 15, 16
14
     Nat. Rural Telecomms. Coop v. DirecTV, Inc.,
15
       221 F.R.D. 523 (C.D. Cal. 2004) .................................................................. 9, 11, 12, 13
16
     Nitsch v. Dreamworks Animation SKG, Case,
17     No. 14-CV-04062-LHK. 2017 WL 2423161 (N.D. Cal. 2017) .................................... 18
18   Rieckborn v. Velti PLC,
19     No. 13-CV-03889-WHO, 2015 WL 468329 (N.D. Cal. Feb. 3, 2015)......................... 13

20   Rodriguez v. West Publ’g Corp.,
       563 F.3d 948 (9th Cir. 2009) ................................................................................... 11, 15
21
     Satchell v. Fed Express Corp.,
22
       2007 WL 1114010 (N.D. Cal. Apr. 13, 2007)............................................................... 14
23
     Staton v. Boeing,
24     327 F.3d 938 (alterations in original) ............................................................................ 15
25   Van Vranken v. Atl. Richfield Co.,
26     901 F. Supp. 294 (N.D. Cal. 1995)................................................................................ 18

27   Vinh Nguyen v. Radient Pharm. Corp.,
       No. 11–cv–00406, 2014 WL 1802293 (C.D. Cal. May 6, 2014) .................................. 13
28
                                                                      iii
     Case 2:10-cv-00899-JWS Document 1152 Filed 01/18/20 Page 5 of 24




     Wal-Mart Store, Inc. v. Dukes,
 1
      564 U.S. 338 (2011) ........................................................................................................ 6
 2
               Statutes
 3
     28 U.S.C. § 1715 ................................................................................................................. 2
 4
 5             Rules

 6   Rule 23 of the Federal Rules of Civil Procedure........................................................ passim
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                          iv
     Case 2:10-cv-00899-JWS Document 1152 Filed 01/18/20 Page 6 of 24




 1                                       INTRODUCTION
 2          The Court granted preliminary approval to the Parties’ Settlement Agreement on
 3   April 22, 2019. Doc 1124. Pursuant to Fed. R. Civ. P. 23(e) Plaintiffs hereby move for final
 4   approval of the Settlement. This motion is supported by the Declarations of Class Counsel,
 5   Docs. 1131-1133, the Declaration of the Settlement Administrator, Doc. 1134, the
 6   Supplemental Declaration of Edward Tuddenham submitted herewith, the declarations of
 7   the Named Plaintiffs submitted herewith and the record before this Court. As set forth
 8   below and in the foregoing declarations, Notice to the Settlement Class was effectuated in
 9   accordance with the Court’s preliminary approval order. Extensive additional efforts have
10   been made to locate Settlement Class Members. As a result of those efforts, 89% of the
11   funds available for distribution to Settlement Class Members (more than $62 million) will
12   be distributed to more than 8,656 Settlement Class Members who filed claims (43% of the
13   total class of 19,955 individuals) 1–an extraordinary result for any common-fund case. The
14   results are even more impressive given the mobility of the Class Member truck drivers and
15   the fact that the claim period extends back twenty years. Between 6 and 56 Class Members
16   chose to opt-out (at most .28%), 2 and only six individuals filed objections to the Settlement
17   (.03%). The high claim rate and low objection and opt-out rates demonstrate the essential
18   fairness of the Settlement and, as explained below, the six objections do not challenge the
19   essential fairness of the Settlement. Accordingly, Plaintiffs urge the Court to grant final
20   approval of the Settlement.
21
22
     1
       This includes those Class Members who previously opted into the lawsuit who were not
23
     required to submit claim forms. These numbers will increase slightly because, as explained
24   infra, the Parties have agreed to add 27 claimants who were erroneously omitted from the
     Class List and an additional group of omitted individuals is currently under review. In
25   addition, the Settlement Agreement provides that late claims can be filed through January
26   15, 2020. Doc 1115-1 at ¶10.c. The final count and updated allocations to Class Members
     will be submitted prior to the January 22, 2020 hearing.
27   2
       The reasons for this range are explained in fn. 6, infra, and the Getman Decl. ¶8, Doc
     1131.
28                                                   1
     Case 2:10-cv-00899-JWS Document 1152 Filed 01/18/20 Page 7 of 24




 1            CASE HISTORY AND EVENTS SINCE PRELIMINARY APPROVAL
 2            The long history of this litigation, beginning with its commencement in 2009 and
 3   its torturous course through three appeals and three mandamus petitions is detailed in the
 4   Parties’ Motion for Preliminary Approval of the Settlement Agreement and will not be
 5   repeated here. Doc 1115, at 2-10.
 6   A.       Preliminary Approval, Notice, and Claims Process
 7            The Parties’ Settlement Agreement was presented to the Court for Preliminary
 8   Approval in March 2019. Doc 1115 (motion), Doc 1115-1 (Agreement). After briefing and
 9   a hearing, the Court conditionally certified the following Settlement Class pursuant to Fed.
10   R. Civ. P. 23(b)(3):
                 Any and all individuals who entered into an independent contractor
11
                 agreement with Swift Transportation Co. of Arizona, LLC (“Swift”)
12               and any affiliated entity (as defined in the parties’ Settlement
                 Agreement), and also entered into a lease agreements with Interstate
13               Equipment Leasing, LLC (“IEL”) at any time prior to January 1,
14               2019, regardless of whether the individual participates in the
                 Settlement unless said individual opts-out of the Settlement.
15
     Doc 1124 at 2. The Court then granted preliminary approval to the Settlement Agreement,
16
     finding it to be “fair, reasonable, and adequate to the Class Members.” Id. The Court
17
     approved Settlement Services, Inc. (“SSI”) as the Settlement Administrator, approved the
18
     form and content of the Class Notices and attached forms, and directed that notice be issued.
19
     Id. at 2-3. A final fairness hearing, initially set for November 4, 2019. Id. at 2-3, was
20
     rescheduled for January 22, 2020 at the Parties’ request. Doc 1129.
21
              Pursuant to ¶28 of the Settlement Agreement, Defendants served the notice required
22
     by the Class Action Fairness Act, 28 U.S.C. § 1715, on the U.S. Department of Justice and
23
     the attorneys general of all states in which Class Members reside within 30 days of the
24
     filing of the preliminary approval motion.. 3
25
              On August 16, 2019, SSI mailed a total of 19,955 Notices, 18,860 to non-opt-in
26
27
     3
         Decl. of R. Mussig to be filed by counsel for Defendants.
28
                                                       2
     Case 2:10-cv-00899-JWS Document 1152 Filed 01/18/20 Page 8 of 24




 1   Class Members and 1,095 to opt-in class members. It also emailed 6,455 Notices to class
 2   members for whom email addresses existed in Swift’s or Class Counsel’s records (5,400 to
 3   non-opt-ins and 1,055 to opt-ins). Doc. 1134 (Patton ¶3). In addition, Swift sent Qualcomm
 4   messages on three consecutive days to then current employee Class Members alerting them
 5   to the Settlement Agreement. Decl. of R. Mussig. A total of 6,099 notice packets sent by
 6   mail were returned as undeliverable (30%) and a total of 540 email notices were confirmed
 7   undeliverable (8%). Doc 1134 (Patton ¶4). SSI and Class Counsel then undertook extensive
 8   efforts to locate and provide notice to Class Members who may not have received the
 9   original mail or email Notice. These efforts included:
10          1. Performing skip traces which resulted in 5,356 Notices being re-mailed to a
11   possible new address per ¶11d of the Agreement. Doc 1134 (Patton ¶4). In addition, more
12   than 500 Notices were re-mailed at the request of the Class Member who had heard of the
13   Settlement and contacted the Settlement Administrator. Id.
14          2. Beginning in mid-September and continuing until December 13, 2019, Class
15   Counsel attempted to locate and call, the 14,736 Class Members who had not yet filed claim
16   forms or opt-out requests to remind them of the Settlement and the December 14, 2019 opt-
17   out and objection deadline. Doc 1131 (Getman ¶¶22-25). In addition, on November 1, 2019,
18   Class Counsel mailed a postcard reminder to those Class Members. Id. Of the 14,736 Class
19   Members that counsel attempted to contact through these efforts, 3,444 filed claims totaling
20   $18,744,000 in Settlement Awards. Id.
21          3. In addition to making extensive efforts to remind Class Members of their right
22   to file a claim or opt-out of the settlement, Class Counsel and SSI answered thousands of
23   emails and calls from Class Members requesting information regarding the Settlement and
24   the method of calculating Settlement Awards. Doc 1131 (Getman ¶23).
25   B.     Results of Class Notice
26          To date, a total of 8,656 Class Members out of 19,955 filed claims to participate in
27
28
                                                     3
     Case 2:10-cv-00899-JWS Document 1152 Filed 01/18/20 Page 9 of 24




 1   the Settlement (43%). Doc 1134 (Patton ¶9). That figure includes 1,094 individuals 4 who
 2   had previously opted into the case and 7,562 non-opt-in Class Members. Id.
 3           The “Minimum Individual Settlement Awards” for these 8,656 participating Class
 4   Members total $49.87 million out of the $70 million 5 available for distribution to the
 5   class—i.e., 71% of the total claim value. Id. Pursuant to the Settlement Agreement ¶3,
 6   because less than 80% of the total claim value was claimed, all Participating Class
 7   Members’ awards have been increased to the “Maximum Individual Settlement Award”
 8   amount. As a result of this increase, the Participating Class Members’ Settlement Awards
 9   will total more than $62,339,469 (89% of the available $70 million). Doc 1131 (Getman
10   ¶12).
11           During the Notice period 27 Class Members challenged the amount of their
12   Settlement Awards. Doc 1134 (Patton ¶7). Pursuant to Paragraph 11.b. of the Settlement
13   Agreement the Parties considered the evidence in support of these challenges and agreed
14   that none of the challenges demonstrated error in the allocation calculation or the Swift data
15   used to make the calculations. (Supp. Decl. Tuddenham ¶3).
16           In addition, during the Notice period 125 individuals who were not sent Class
17   Notices filed claims asserting that they should have been included on the Class List
18   (hereafter “omitted claimants”). Doc 1134 (Patton ¶8). The Settlement Administrator
19   requested further information from these individuals. Id. When an “omitted claimant” sent
20   in additional information, the Settlement Administrator forwarded the claim to the Parties
21   to determine whether the claimant was a Class Member. Id. After the Parties reviewed the
22   evidence relating to these claims the Parties agreed that 27 of these “omitted claimants” (10
23   solo drivers and 17 team drivers) fell within the class definition and should receive
24
25   4
       Nine of the individuals who filed consent to sue forms in this case turned out not to be
     members of the Class. They have been informed that they are not covered by the settlement
26
     or the release of claims set forth therein. Doc 1131 (Getman ¶7, Ex. 3).
27   5
       In the Motion for Preliminary Approval, Class Counsel indicated they would seek
     $29,000,000 in fees, $250,000 in service awards and up to $750,000 in costs, leaving $70
28   million available to the Class out of the total $100 million Settlement Fund.
                                                       4
     Case 2:10-cv-00899-JWS Document 1152 Filed 01/18/20 Page 10 of 24




 1   Settlement Awards. (Supp. Decl. Tuddenham ¶5) .
 2          Plaintiffs requested that the Settlement Administrator provide the Parties with copies
 3   of the claim forms filed by “omitted claimants” who did not respond to the Administrator’s
 4   request for additional information, but Defendants objected. Id. ¶6. The Parties were unable
 5   to reach agreement on this issue so on January 7, 2020, Class Counsel asked the
 6   Administrator to compare the information on these “omitted claimants” forms with all of
 7   the fields of information on the Class List. Id. ¶6. The Administrator performed that
 8   comparison and on January 8,2020 advised the Parties that matching information in the
 9   data provided by Swift indicated that an additional 31 “omitted claimants” may, in fact, be
10   Class Members. The Administrator transmitted those 31 claim forms to the Parties on
11   January 9, 2020 and the Parties are reviewing them to determine if any of the 31 should be
12   treated as a Class Member and will so advise the Court. (Supp. Decl. E. Tuddenham ¶7).
13          In addition to investigating these additional 31 “omitted claimants,” the Parties are
14   attempting to resolve how to calculate Settlement Awards for the 27 “omitted claimants”
15   they agree are Class Members (and any individuals among the additional 31 who are
16   eventually determined to be part of the Class). Pursuant to ¶24 of the Settlement Agreement,
17   the Parties are seeking to reach agreement on a method for calculating awards for these
18   individuals given that (a) many of the “omitted claimants” are team drivers and the
19   Settlement Agreement Formula does not provide a method for calculating awards for teams
20   of drivers and (b) earnings and deductions data used by the Formula to calculate awards is
21   not available for other “omitted claimants” who were solo drivers,. Id. These discussions
22   affect, at most, 58 claimants (27 +31), and likely fewer. Id. The Parties will file a
23   supplemental declaration explaining the resolution of these issues including the allocations
24   to be provided to “omitted claimants” prior to the January 22 Final Fairness Hearing. Id.
25          A total of six Class Members filed objections to the settlement. Doc 1134-3. These
26   objections are discussed in detail below. At least 6, and possibly up to 56 Class Members,
27
28
                                                      5
     Case 2:10-cv-00899-JWS Document 1152 Filed 01/18/20 Page 11 of 24




 1   requested to opt-out of the Settlement (0.03%-0.28% of the total). 6 These individuals are
 2   deemed non-participants in the Settlement and their rights are neither waived nor affected
 3   by the Settlement terms. The names of the 6 opt-outs who have been identified to date are
 4   set forth on Ex. B to the Decl. of M. Patton, Doc 1134-2.
 5                      LEGAL STANDARD FOR FINAL APPROVAL
 6          Class action settlements must be approved by the Court. Fed. R. Civ. P. 23(e).
 7   Whether to approve a class action settlement is “committed to the sound discretion of the
 8   trial judge.” Class Plaintiffs v. Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992). There is a
 9   strong policy favoring settlement of class actions. Id. Nevertheless, the Court must examine
10   the settlement as a whole for overall fairness. Hanlon v. Chrysler Corp., 150 F.3d 1011,
11   1026 (9th Cir. 1998) overruled on other grounds by Wal-Mart Store, Inc. v. Dukes, 564
12   U.S. 338 (2011). In this regard, a court must conduct a three-step inquiry. See Adoma v.
13   Univ. of Phoenix, Inc., 913 F.Supp.2d 964, 972 (E.D. Cal. 2012). First it assesses whether
14   the parties have met the notice requirements of the Class Action Fairness Act. Id. Next it
15   determines whether the notice requirements of Fed. R. Civ. P. 23(c)(2)(B) have been
16   satisfied. Id. Finally, the Court determines whether the Class should be finally certified as
17   a Rule 23(b)(3) class and whether the proposed settlement is fair, reasonable, and adequate
18   under Rule 23(e)(3).
19                                         ARGUMENT
20   I.   The Notice and Claims Process Satisfied Rule 23(c) and Due Process
21          The Court previously approved, as to form and content, the Class Notices to be
22   distributed to the Class and found that the notice plan set forth in the Settlement Agreement
23
24
     6
       As explained in the Getman Decl., Doc 1131 ¶8, Attorney P. Cullen filed timely opt-outs
     on behalf of 50 of his clients. However, he did not provide social security numbers for
25   these individuals so that it is not possible to match each name with the Class List.
     Nevertheless, it appears that many of the 50 are not Class Members and do not need to be
26
     excluded. The Settlement Administrator has requested Attorney Cullen to provide the
27   social security numbers and the matter is under review. Decisions regarding which Class
     Members, if any, should be excluded from the Settlement will be provided to the Court
28   through a supplemental declaration.
                                                     6
     Case 2:10-cv-00899-JWS Document 1152 Filed 01/18/20 Page 12 of 24




 1   was “the best practicable under the circumstances, complying fully with the requirements
 2   of Rule 23 of the Federal Rules of Civil Procedure, the Constitution of the United States,
 3   and any other applicable law.” Doc 1124, at 2. The declaration from SSI, Doc. 1134 attests
 4   to the fact that the Settlement Administrator carried out the Notice procedures specified in
 5   the Settlement Agreement in all respects. Id. In addition, although not required by terms of
 6   the settlement, Class Counsel voluntarily undertook extraordinary efforts to ensure that all
 7   Class Members who could be contacted were made aware of the Settlement Agreement
 8   and were afforded an opportunity to opt-out or file a claim. Doc 1131 (Getman ¶¶22-27).
 9   This effort resulted in a much higher claim rate than would otherwise have been the case.
10   No Class Member has questioned or objected to the adequacy of the Notice. Accordingly,
11   the Court should find that the form and method for notifying the Class Members satisfied
12   the requirements of Rule 23(c)(2)(B) and due process and constituted the best notice
13   practicable under the circumstances.
14   II.   The Class Is Properly Certified
15          Before granting final approval of a class action settlement agreement, the Court
16   must determine whether the proposed class can be certified. Amchem Prods. v. Windsor,
17   521 U.S. 591, 520 (1997). The Court previously conditionally certified the Settlement
18   Class. Doc 1124, at 2. Nothing has changed in the interim which would call into question
19   the propriety of that ruling. All of the criteria under Rule 23(a) and (b)(3) continue to be
20   met. The relative efficiency with which the Parties have dealt with Notice and questions
21   arising during the Notice period attests to the appropriateness of class treatment in the
22   settlement of this case. Accordingly, the Settlement Class certified in the Preliminary
23   Approval Order should be granted final certification for purposes of effectuating the
24   Settlement Agreement.
25   III. The Settlement Is Fair, Reasonable, and Just, and Deserves Final Approval
26          As stated in the Advisory Committee Notes to the 2018 amendments to Rule 23,
27   Subdivision (e)(2), the central concern in reviewing a proposed class-action settlement is
28   that it be fair, reasonable, and adequate. After noting that the Circuit courts have developed
                                                        7
     Case 2:10-cv-00899-JWS Document 1152 Filed 01/18/20 Page 13 of 24




 1   lists of factors to shed light on these concerns, (many with differing vocabulary and some
 2   without change for “thirty or forty years”) and opining that lengthy lists can distract from
 3   “core concerns,” Rule 23(e) was changed to focus on the core procedural and substantive
 4   concerns that should guide the approval decision. As amended, Rule 23(e)(2) provides that
 5   if a settlement proposal would bind class members the court may approve it only after a
 6   hearing and only on finding that it is fair, reasonable, and adequate” after considering
 7   whether (A) class representatives and class counsel have adequately represented the class;
 8   (B) the proposal was negotiated at arm's length; (C) the relief provided for the class is
 9   adequate, taking into account: (i) the costs, risks, and delay of trial and appeal; (ii) the
10   effectiveness of any proposed method of distributing relief to the class, including the
11   method of processing class-member claims; (iii) the terms of any proposed award of
12   attorney's fees, including timing of payment; and (iv) any agreement required to be
13   identified under Rule 23(e)(3); and (D) the proposal treats class members equitably relative
14   to each other.
15          In applying the amended rule several courts continue to utilize earlier precedent in
16   conjunction with the revised Rule 23 factors. 7 All of the key concerns addressed in Rule
17   23(e) are also encompassed in the factors consistently applied in this Circuit as enumerated
18   in Churchill Village LLC v. Gen Elec. Co., 361 F.3d 566, 575 (9th Cir. 2004) and analyzed
19   at length in the Joint Motion for Preliminary Approval Doc 1115, at 11-23. These factors
20   are: 1) the strength of Plaintiffs’ case; 2) the risk expense, complexity, and likely duration
21   of further litigation; 3) the risk of maintaining class action status throughout the trial; 4)
22   the amount offered in settlement; 5) the extent of discovery completed and the stage of the
23
24   7
       See, e.g., Zamora Jordan v. Nationstar Mortg., LLC, 2:14-CV-0175-TOR, 2019 WL
25   1966112, at *2 (E.D. Wash. May 2, 2019) (“While the Ninth Circuit has yet to address the
     amendment to Rule 23(e)(2), the Court observes that the factors in amended Rule 23(e)(2)
26
     generally encompass the list of relevant factors previously identified by the Ninth Circuit”);
27   In re Volkswagen "Clean Diesel" Mktg., Sales Practices, & Prod. Liab. Litig., No. MDL
     2672 CRB (JSC), 2019 WL 2077847, at *1 (N.D. Cal. May 10, 2019).
28
                                                      8
     Case 2:10-cv-00899-JWS Document 1152 Filed 01/18/20 Page 14 of 24




 1   proceedings; and 6) the experience and views of counsel and the reaction of the class
 2   members to the proposed settlement. See In re Online DVD-Rental Antitrust Litig., 779
 3   F.3d 934, 944 (9th Cir. 2015). To summarize briefly:
 4          1. Although Plaintiffs’ case has strengths, notably the Court’s finding that Plaintiffs
 5   were employees of Defendant Swift, that ruling is on appeal. Considerable other difficulties
 6   lie ahead were the case to go to trial, including difficult legal issues regarding tolling of the
 7   FLSA statute of limitations, the application of state wage and hour laws to interstate long-
 8   haul truck drivers, the novelty of Plaintiffs’ forced labor claim, and difficulties of proof and
 9   issues of damages for contested hours of work. The uncertainties surrounding Plaintiffs’
10   claims weigh heavily in favor of granting final approval.
11          2. Given that this case has been intensely litigated for nearly ten years and given
12   the multiplicity and complexity of the issues still to be resolved, it is clear that, absent a
13   settlement, this case is likely to go on for many more years before it can be brought to a
14   conclusion. Throughout that period, it will be risky and extraordinarily expensive for both
15   sides. That fact alone strongly supports final approval of the settlement. Nat. Rural
16   Telecomms. Coop v. DirecTV, Inc., 221 F.R.D. 523, 527 (C.D. Cal. 2004) (“Avoiding such
17   a trial and the subsequent appeals in this complex case strongly militates in favor of
18   settlement rather than further protracted and uncertain litigation.”).
19          3. While the Settlement Class clearly satisfies the requirements of Rule 23(b)(3) for
20   settlement purposes, if the case were to go to trial, manageability problems, particularly
21   with respect to the proof of damages, would have to be addressed. Plaintiffs believe that
22   such problems could be overcome, but success on that point is by no means assured. The
23   proposed Settlement avoids the risks of obtaining certification in the absence of a settlement
24   and the risks of decertification and thus favors approval of the settlement. See Toys-R-Us-
25   Delaware, Inc., Fair & Accurate Credit Trans. Act Litig., 295 F.R.D. 438, 452-53 (C.D.
26   Cal. 2014) (“Avoiding the risk of decertification . . . favors approval of [a] settlement.”).
27          4. In light of the risks, expense, and delay of further litigation, the $100,000,000
28   amount offered in settlement of Plaintiffs’ claims represents a fair, reasonable and just
                                                    9
     Case 2:10-cv-00899-JWS Document 1152 Filed 01/18/20 Page 15 of 24




 1   result for the class members. The robust results of class notice offer strong confirmation of
 2   that conclusion: only 6 opt-outs have been confirmed (.03%), and only 6 objected (.03%)
 3   while a total of 89% of the $70 million in settlement funds available for distribution to class
 4   members was claimed and will be distributed if final approval is granted. That represents
 5   an average of $7,196 per participating class member, with some receiving more than
 6   $50,000 and at least one receiving $95,861. Doc 1131 (Getman ¶11). These statistics are a
 7   testament to the fact that the amount offered in Settlement is fair, reasonable and adequate
 8   and supports granting of final approval.
 9            All of the Settlement Class Members are treated equitably relative to each other.
10   The Formula for determining Individual Settlement Awards was fair and reasonable and
11   applied equally to all 19,955 Class Members. 8 Doc 1132 (Tuddenham ¶¶9-16) The small
12   number of objections filed (discussed below) do not call into question the essential fairness
13   of the allocation formula. See Id.
14          In addition, all Settlement Class Members (except those who have chosen to opt-out
15   of the settlement) will receive significant non-monetary benefits including release of all
16   claims that Swift (and related entities) might have against them related to their contractor
17   agreements or leases during the class period. Doc 1115-1 ¶15.b.iv. Swift has also agreed to
18   cease collections efforts against class members who defaulted on their IEL leases and, upon
19   request, to provide a letter to HireRight that defaults under the lease have been released and
20   rescinded. Id. ¶15b.vi. This latter relief in particular is a considerable benefit to the class as
21   a default has a negative effect on a driver’s ability to be hired in the trucking industry.
22          5. The Court authorized extensive discovery prior to considering the § 1 FAA
23   exemption issue. In addition, in the course of settlement discussions the Parties exchanged
24   an enormous amount of data, including all pay and deduction data for each individual class
25   member (totaling over 250 gigabytes of raw data). Doc 1131 (Getman ¶21). This counsels
26
27   8
       As noted above, the Formula cannot be applied as written to the 27+ “omitted Class
     Members.” The Parties are seeking to agree on allocations for these individuals that will
28   treat them equitably vis a vis the other Class Members. (Supp. Decl. E. Tuddenham ¶7).
                                                     10
     Case 2:10-cv-00899-JWS Document 1152 Filed 01/18/20 Page 16 of 24




 1   in favor of final approval “because it suggests that the parties arrived at a compromise based
 2   on a full understanding of the legal and factual issues surrounding the case.” Adoma, 913
 3   F.Supp.2d at 977 (citation omitted).
 4          6. The Settlement was negotiated at arm’s length by experienced counsel all of
 5   whom support final approval of the Settlement as fair, reasonable, and adequate. Great
 6   weight should be accorded to that recommendation as counsel are the ones “most closely
 7   acquainted with the facts of the underlying litigation.” Nat’l Rural Telecomm. Coop., 221
 8   F.R.D. at 528.
 9          7. Reaction of the Class Members is perhaps the most important factor for the
10   Court to consider at the Final Fairness stage as it is the one aspect of the Settlement that
11   could not be fully evaluated at the time of the Preliminary Fairness Hearing. Of the 19,955
12   class members, 8,656 (43%) have so far taken the steps necessary to receive a Settlement
13   Award, between 6 and 56 chose to opt out of the case and only six (.03%) filed objections.
14   Those statistics alone indicate an extraordinarily positive reaction from the class and
15   strongly support final approval. See Rodriguez v. West Publ’g Corp., 563 F.3d 948, 967
16   (9th Cir. 2009) (“The court had discretion to find a favorable reaction to the settlement
17   given” a 13.8% claims rate a .01% objection rate); In re Volkswagen “Clean Diesel” Mktg
18   Sales Prac. & Prod. Liab. Litig., No. MDL2672 CRB (JSC), 2017 WL 2212780 at *10
19   (N.D. Cal. May 17, 2017) aff’d 746 F.App’x. 655 (9th Cir. 2018) (low opt out and objection
20   rate “strongly favors final approval.”); In re Apollo Grp. Inc. Sec. Litig., No. CV 04-2147-
21   PHX-JAT, 2012 WL 1378677, at *3 (D. Ariz. Apr. 20, 2012) (“[T]he absence of a large
22   number of objections to a proposed class settlement raises a strong presumption that the
23   terms of a proposed class settlement action are favorable to the class members.”) (quoting
24   Nat’l. Rural Telecomm., 221 F.R.D. at 529).
25          The 6 objections were filed by R. Hernandez, L. Dykes, J. Major, E. Turnage, S.
26   Watts and M. Jordan. Doc 1134-3 (Ex. C to Decl. M. Patton). Each of the 6 objects to the
27   amount of his or her Settlement Award, arguing that the allocation formula was flawed for
28   various reasons because it should have given them a higher award. R. Hernandez states that
                                                    11
     Case 2:10-cv-00899-JWS Document 1152 Filed 01/18/20 Page 17 of 24




 1   the formula should have given more to drivers who opted-in. Doc 1134-3, at 7-8. L. Dykes
 2   objects that Swift did not assign him many miles and that that should have been taken into
 3   account. Id., at 3-6. J. Major objects that he made considerable weekly payments on his
 4   truck over the course of his employment, and that that those payments should have been
 5   considered in calculating his award. Id., at 30. S. Watts objects that the formula should have
 6   taken into account insurance money she believes Swift received and should have paid to
 7   her as a result of an accident involving her truck. Id., at 32-45. E. Turnage and M. Jordan
 8   assert they should have received more without specifying a reason. Id., at. 9-29, 31.
 9          These objections, while sincere, do not call into question the fairness of the
10   Settlement Agreement. Most reflect a misunderstanding of the Settlement Allocation
11   Formula. The Allocation Formula attempts to calculate the minimum-wage injury suffered
12   by drivers, discounted by their chances of success in light of the statutes of limitations
13   applicable to class members’ claims. Thus, contrary to R. Hernandez’ complaint, the
14   allocation formula does give additional money to drivers who opted-in early because the
15   formula treats their FLSA statute of limitations as tolled from the date they opted in; for
16   that reason, their allocation is higher than a similar person who did not opt-in and whose
17   limitations period was not tolled until later. Doc 1132 (Tuddenham at ¶¶11-12). L. Dykes’
18   objection fails to recognize that the amount of revenue a driver received each week (which
19   was based, in part, on the number of miles driven) was a key factor in determining each
20   driver’s Settlement Award. Thus, drivers, like Dykes, who were assigned lower mileage
21   compared to their weekly fixed costs did receive higher Settlement Awards than drivers
22   with similar costs who received more miles. Id at ¶14. J. Major’s objection overlooks the
23   fact that all of his weekly lease payments were considered in calculating his allocation
24   because they were treated as deductions from his wages. Id. at ¶13. The more lease
25   payments a driver made, the higher his award, everything else being equal. Id. S. Watts
26   complaint fails to recognize that this is a class settlement seeking damages for common
27   claims and that the allocation formula cannot and does not take into account each individual
28   issue that a driver may have had with Swift, which is precisely why drivers were given the
                                                    12
     Case 2:10-cv-00899-JWS Document 1152 Filed 01/18/20 Page 18 of 24




 1   opportunity to opt-out if they thought the formula failed to compensate them adequately.
 2   Id. at ¶15. As for Turnage and Jordan’s general dissatisfaction, no matter what allocation
 3   formula is chosen, it is inevitable that it will tend to please some class members more than
 4   others. There is simply no way to avoid that. “It is the nature of a settlement, as a highly
 5   negotiated compromise . . . that it may be unavoidable that some class members will always
 6   be happier with a given result than others.” Allen v. Bedolla, 787 F.3d 1218, 1223 (9th Cir.
 7   2015) (internal quotation marks omitted). For this reason, courts recognize that a settlement
 8   allocation formula “need only have a reasonable, rational basis.” In re: Cathode Ray Tube
 9   (Crt) Antitrust Litig., No. C-07-5944-SC, 2016 WL 3763382, at *6 (N.D. Cal. Feb. 29,
10   2016), report and recommendation adopted in part, No. C-07-5944 JST, 2016 WL
11   3648478 (N.D. Cal. July 7, 2016), dismissed sub nom. In re Cathode Ray Tube (CRT)
12   Antitrust Litig., No. 16-16368, 2017 WL 3468376 (9th Cir. Mar. 2, 2017); Rieckborn v.
13   Velti PLC, No. 13-CV-03889-WHO, 2015 WL 468329, at *8 (N.D. Cal. Feb. 3, 2015)
14   (same); Vinh Nguyen v. Radient Pharm. Corp., No. 11–cv–00406, 2014 WL 1802293, at
15   *5 (C.D. Cal. May 6, 2014) (same). Here, the formula, which is explained at length in the
16   Parties’ Joint Motion for Preliminary Approval, Doc 1115 at 8, 19-20, is both reasonable
17   and rational.
18          8. In addition to the above factors, before granting final approval to a settlement,
19   the Court must ensure that the settlement is not the product of collusion. See In re Bluetooth
20   Headset Prods. Liab. Litig., 654 F.3d 935, 946-47 (9th Cir. 2011). In evaluating this
21   concern, the Ninth Circuit examines three signs that may be indicative of collusion: (1)
22   “when counsel receive a disproportionate distribution of the settlement or when the class
23   receives no monetary distribution but class counsel are amply rewarded;” (2) “when the
24   parties negotiate a ‘clear sailing’ arrangement apart from class funds;” and (3) “when the
25   parties arrange for fees not awarded to revert to defendants rather than be added to the class
26   fund.” Id. at 947 (citations omitted).
27          Here none of the red flags indicative of collusion is present. The class is receiving
28   significant monetary benefits; likely far more (and far sooner) than they would have
                                                  13
     Case 2:10-cv-00899-JWS Document 1152 Filed 01/18/20 Page 19 of 24




 1   received if the case had been litigated and the class not certified. Further, Counsel’s share
 2   of the Settlement Fund is to be determined by the Court; it is not separate from the class
 3   funds and there is no “clear sailing” agreement. The ultimate fee determination will have
 4   no impact on the effectiveness of the Agreement. The amount sought by counsel (29% of
 5   the $100 million fund) is not disproportionate compared to the monetary benefits conferred
 6   on the class and, in the event the fees are reduced below 29%, the reduction would be added
 7   to the amounts available for distribution to the class; only the unclaimed portion of the $70
 8   million available for distribution (approximately $7 million or 8%) will revert to
 9   Defendants. Most importantly, the Settlement Agreement was arrived at after nine years of
10   vigorously contested litigation and over a year of arm’s-length settlement negotiations
11   conducted with the assistance of an experienced and well-respected neutral mediator, Mark
12   Rudy. These circumstances, and the Settlement as a whole, belie any suggestion of
13   collusion. See Gatula v. CRST Internat’l., Inc., No. CV11-1285 VAP (OPx), 2015 WL
14   12697656 at *9 (C.D. Cal. Aug. 26, 2015) (settlements reached with the help of a mediator
15   are likely non-collusive); Harris v. Vector Marketing Corp., C08-5198 EMC, 2011 WL
16   1627973, at *8 (N.D. Cal. Apr. 29, 2011) (same); Satchell v. Fed Express Corp., 2007 WL
17   1114010 at *4 (N.D. Cal. Apr. 13, 2007) (“The assistance of an experienced mediator in
18   the settlement process confirms that the settlement is non-collusive.”).
19          In sum, all of the relevant Churchill and Rule 23 substantive and procedural factors
20   strongly support the conclusion that the Settlement Agreement is fair, reasonable, and
21   adequate. Accordingly, the Court should grant final approval of the Settlement Agreement.
22   Once approved, two other matters that do not negate final approval remain to be
23   determined: the Service Awards for the Named Plaintiffs and Plaintiffs’ motion for
24   attorneys’ fees and costs. These issues are discussed below.
25   IV. The Requested Service Awards Are Fair and Reasonable
26          As provided for in the Settlement Agreement Named Plaintiffs seek service awards
27   of $50,000 each for their services to the class. Doc 1115-1 ¶5. The relevant facts and
28   persuasive legal authority for these awards is set forth in the declarations of the Named
                                                    14
     Case 2:10-cv-00899-JWS Document 1152 Filed 01/18/20 Page 20 of 24




 1   Plaintiffs, submitted herewith and in the Motion for Preliminary Approval, Doc.1115, at
 2   24-28, and will not be repeated here. By way of brief summary, service awards are
 3   permitted “to compensate class representatives for work done on behalf of the class, to
 4   make up for financial or reputational risk undertaken in bringing the action, and,
 5   sometimes, to recognize their willingness to act as a private attorney general.” Rodriguez,
 6   563 F.3d at 958-59; see cases cited at Doc. 1115, at 24, 27. The propriety of incentive
 7   payments are determined “using ‘relevant factors includ[ing] the actions the plaintiff has
 8   taken to protect the interests of the class, the degree to which the class has benefitted from
 9   those actions, . . . the amount of time and effort the plaintiff expended in pursuing the
10   litigation . . . and reasonabl[e] fear[s of] workplace retaliation.’” Staton v. Boeing, 327 F.3d
11   938, 977 (alterations in original) (quoting Cook v. Niedart, 142 F.3d 1004, 1016 (7th Cir.
12   1998). See also McNeal v. RCM Techs. (USA) Inc., No. 2:16-CV-05170-ODW-SS, 2017
13   WL 2974918, at *1 (C.D. Cal. July 12, 2017) (adding as a factor to be considered the
14   relationship between the amount of the service award, the total fund, and the amounts
15   received by individual claimants).
16          As explained in their declarations, the Named Plaintiffs have engaged in dedicated,
17   difficult work over the past ten years to protect the interests of the class, including investing
18   considerable time and energy to prepare for and attend their depositions, dependably
19   communicating with counsel in literally hundreds of phone conversations and hundreds of
20   emails, providing numerous declarations in support of the many motions in the case, and
21   answering interrogatories and requests to produce documents. All of these efforts posed
22   significant problems for the Plaintiffs who were constantly on the road in locations that
23   were often far from home or other convenient places to communicate and transmit
24   documents to counsel. Attending their depositions required negotiations with their current
25   employers for time off from work with the associated loss of pay, both of which posed not
26   only financial hardship but genuine risks of retaliation. It is difficult for non-truckers to
27   understand the logistical complications involved in planning to be in a specific location on
28   a specific date, when the driver is required to be available to be sent anywhere in the
                                                    15
     Case 2:10-cv-00899-JWS Document 1152 Filed 01/18/20 Page 21 of 24




 1   continental U.S. at any time, obligated to remain with their truck, which can be routed
 2   anywhere, subject only to the company’s needs at the moment. The size of the Settlement
 3   Fund itself speaks volumes about the degree to which the efforts of the Named Plaintiffs
 4   in staying with this suit for ten years have benefitted the proposed class.
 5          There is no question that the Class Members benefitted significantly from these
 6   efforts of the Named Plaintiffs. In large measure this litigation has been an endurance test
 7   that not only required time and effort from the Named Plaintiffs but required consistent
 8   dedication to the litigation over an extraordinarily long period of time. If they at any point
 9   had lost interest or given up the results for the class would have been negligible at best.
10   Their persistence (along with the equally dedicated efforts of their attorneys 9) resulted in a
11   remarkable settlement that will benefit thousands of drivers. Certainly, the results of the
12   Settlement Agreement and the absence of any objection by any class member fully support
13   the requested service awards.
14          As for Plaintiffs’ fears of workplace retaliation, the declarations make clear that the
15   Named Plaintiffs faced very real risks by publicly stepping forward to sue their employer.
16   See also Doc 1131 (Getman ¶¶53-60). They knew that Swift, as the largest truckload carrier
17   in the U.S., was a formidable opponent and the claims in this case could be expected to be
18   well-circulated in the industry. Id. Few truckers would risk putting their names on such a
19   suit, particularly given the fact that, for ever after, a google search will reveal the lawsuit
20   and the Plaintiffs who brought it. Id.
21          Many meritorious suits are never brought because individual workers will not take
22   the risks that the Named Plaintiffs in this case did, let alone make the extraordinary
23   commitment to stick with the suit over the many years that class litigation often takes. Id.
24   at ¶56 (explaining that Plaintiffs’ counsel regularly hears from individuals who call to learn
25   of their rights, but who ultimately do not step forward to assert them, due to fear of long-
26
27   9
       It is common in cases of long duration, that Plaintiffs will lose hope, become disillusioned
     with the Courts, their counsel, their claims, and will doubt that persistent efforts will be
28   repaid given what appears to be long odds of success.
                                                       16
     Case 2:10-cv-00899-JWS Document 1152 Filed 01/18/20 Page 22 of 24




 1   term consequences in publicly suing one’s employer). For this reason, it is extremely
 2   important to the FLSA’s remedial purposes, that individuals who do in fact assume such
 3   risks to vindicate the rights of the class be compensated for those risks.
 4          Perhaps the most compelling evidence in support of the awards is the fact that no
 5   class member has objected to the amount of the service awards. As a result of the Court’s
 6   order granting preliminary approval of the Settlement Agreement, the Notices sent to Class
 7   Members specifically informed them that Plaintiffs would seek up to $50,000 in incentive
 8   awards for the Named Plaintiffs “in addition to their regular share of the Settlement Funds.”
 9   Doc 1109-3 at 4. Despite being given the opportunity to voice concerns over the amount
10   of the incentive awards, no member of the class objected. Since the Class Members
11   themselves are the ones most familiar with the risks that the Named Plaintiffs took in
12   coming forward to represent the Class, and the benefits that the Class received as a result
13   of those efforts, the complete absence of objections supports the awards.
14          Courts regularly award large service payments in large-fund cases, particularly
15   where the awards will not dilute the fund and are not excessive in light of the awards to
16   class members. See cases at Doc. 1115, p. 27. See also Carlin v. DairyAmerica, Inc., 380
17   F.Supp.3d 998 (E.D. Cal., 2019) (granting incentive awards of $45,000 to four class
18   representatives after 10 year litigation and settlement of $40 million, where they benefited
19   the class through active participation in the case and took risks regarding employment.); In
20   this case the $50,000 awards sought by Plaintiffs represent only a very small fraction of
21   the Total Settlement Fund—.025% (less than that approved in In re Online DVD-Rental),
22   and they are less than some of the individual awards that other class members will receive.
23   See Doc 1131 (Getman ¶11) (settlement awards range as high as $95,861). Here, the
24   individual allocations for all five of the Named Plaintiffs are less than the average award
25   for opt-in claimants ($9,034), which further supports the requested service awards. (Supp.
26   Decl. E Tuddenham ¶2).
27          Finally, the amount of the incentive awards is within the range approved in similar
28   cases. See Cilluffo v. Central Refrigerated Services, Inc., ED12cv886 VAP (OPx) ECF No.
                                                      17
     Case 2:10-cv-00899-JWS Document 1152 Filed 01/18/20 Page 23 of 24




 1   298, at 19-22 (C.D. Cal. Apr. 3, 2018) (approving awards of $50,000 to named plaintiff
 2   truck drivers in six year litigation alleging they were misclassified as independent
 3   contractors ); Nitsch v. Dreamworks Animation SKG, Case No. 14-CV-04062-LHK. 2017
 4   WL 2423161 at *14 (N.D. Cal. 2017) (awards of $80,000 and $20,000); Beaver v. Tarsadia
 5   Hotels, No. 11cv1842-GPC-KSC, 2017 WL 4310707, at *7-8 (S.D. Cal. Sept. 28, 2017)
 6   ($50,000 service awards); Van Vranken v. Atl. Richfield Co., 901 F. Supp. 294, 299-300
 7   (N.D. Cal. 1995) (service award of $50,000). See also Marchbanks Truck Serv. v. Comdata
 8   Network, Inc., Case No. 07-CV-1078, ECF No. 713 at 2, 8 (E.D. Pa. July 14, 2014) (in
 9   $130 million settlement, approving service award of $150,000 to one class representative
10   and awards of $75,000 to two other class representatives); In re Titanium Dioxide Antitrust
11   Litig., No. 10cv318 RDB, 2013 WL 6577029 at *1 (D. Md. Dec. 12, 2013) (awarding
12   $125,000 to lead class representative out of $163.5 million settlement); In re High-Tech
13   Employee Antitrust Litig., No. 11cv2509-LHK, 2015 WL 5158730, at *18 (N.D Cal. Sept.
14   2, 2015) (authorizing $80,000 and $120,000 service awards in case with $415 million
15   settlement fund and collecting similar “mega-fund” cases).
16   V.   Plaintiffs’ Requested Fees and Costs Are Fair and Reasonable.
17          If the Court grants final approval to the Settlement Agreement, consideration of an
18   award of attorney’s fees and costs to class counsel is appropriate. Plaintiffs have filed a
19   separate motion for fees and costs. Based on the arguments therein, Plaintiffs urge the
20   Court to grant final approval to Plaintiffs’ request for $29,000,000 in attorneys’ fees and
21   $116,541.96 in costs.
22   VI The Settlement Administration Costs Are Fair and Reasonable
23          As set forth in the Declaration of M. Patton, Doc 1134 at ¶10, the Settlement
24   Administrator has billed Swift $215,203 as of Dec. 30, 2019 and anticipates billing a total
25   of $270,000 to complete its duties under the Settlement Agreement. Although Swift pays
26   these amounts to the Settlement Administrator, the amounts are part of the $100,000,000
27   Fund and must be approved by the Court. Given the size of this class and the extraordinary
28   efforts SSI has made disseminating Notice, and will make issuing Settlement Awards as
                                                  18
     Case 2:10-cv-00899-JWS Document 1152 Filed 01/18/20 Page 24 of 24




 1   well as calculating and reporting withholding taxes the $270,000 in Costs are reasonable
 2   and should be approved.
 3                                       CONCLUSION
 4         For the forgoing reasons, Plaintiffs respectfully request the Court to: (1) grant
 5   certification of the Settlement Class; (2) find that the Settlement Agreement is fair,
 6   reasonable and adequate; (3) grant final approval to the Settlement Agreement and the
 7   allocations to Class Members calculated pursuant thereto; (4) grant each Named Plaintiff
 8   a service award of $50,000; (5) grant Plaintiffs’ Motion for Attorneys’ Fees and Costs in
 9   the amount of $29,000,000 in fees and $116,541.96 in costs; and, (6) approve the costs of
10   Settlement Administration in the amount of $270,000.
11         Respectfully submitted this 9th day of January 2020.
12
                                              Martin & Bonnett, P.L.L.C.
13                                            By: s/Susan Martin
                                              Susan Martin
14                                            Daniel Bonnett
15                                            Jennifer Kroll
                                              4647 N. 32nd St. Suite 185
16                                            Phoenix, Arizona 85018
                                              Telephone: (602) 240-6900
17
18                                            Dan Getman (pro hac vice)
                                              Getman, Sweeney & Dunn, PLLC
19                                            260 Fair Street
20                                            Kingston, NY 12561
                                              Telephone: (845) 255-9370
21
                                              Edward Tuddenham (Pro Hac Vice)
22
                                              23 Rue du Laos
23                                            75015 Paris, France
24                                            ATTORNEYS FOR PLAINTIFFS
25
26
27
28
                                                   19
